Citation Nr: 0718678	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-41 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 
50 percent prior to April 25, 2005 for post-traumatic stress 
disorder.  

2.  Entitlement to an initial evaluation in excess of 
70 percent from April 25, 2005 for post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in which the RO granted service 
connection for post-traumatic stress disorder and assigned an 
evaluation of 50 percent effective December 22, 2003.  Upon 
the receipt of additional evidence, the RO increased the 
appellant's evaluation for post-traumatic stress disorder to 
70 percent effective April 25, 2005. See May 2005 
Supplemental Statement of the Case.  The appellant, who had 
active service from December 1966 to December 1968, disagreed 
with the assigned ratings and appealed to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in May 
2006.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to April 25, 2005, the appellant's post-traumatic 
stress disorder was manifested by mood disturbances such as 
depression and anxiety: irritability; restricted range of 
affect; sleep disturbances; nightmares; difficulty with 
social interaction; and social isolation. 

3. From April 25, 2005, the appellant's post-traumatic stress 
disorder was manifested by increased depression; increased 
irritability; very anxious affect, sleep disturbances; 
increased nightmares; difficulty with social interaction; 
increased social isolation; feelings of worthlessness, 
hopelessness and uselessness; and increased difficulties in 
family relationships.

CONCLUSIONS OF LAW

1.  Prior to April 25, 2005, the criteria for an initial 
disability rating in excess of 50 percent for post-traumatic 
stress disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.125 - 4.130, Diagnostic Code 9411 (2006).

2.  From April 25, 2005, the criteria for an initial 
disability rating in excess of 70 percent for post-traumatic 
stress disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.125 - 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for post-traumatic stress disorder (PTSD), 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in July 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The July 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the July 2006 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in	October 2006. 

The appellant's service medical records, VA treatment records 
and available private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant underwent  
two VA examinations in March 2004 and April 2005 in 
connection with his claim.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough and supported by VA outpatient 
and private treatment records.  Therefore, they are adequate 
upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In addition, the Board observes that the July 2006 VCAA 
notice included an explanation of disability ratings and 
effective dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Regardless, since the RO assigned the 50 percent 
and 70 percent respective disability ratings at issue here 
for the appellant's service-connected PTSD, and the Board has 
concluded that the preponderance of the evidence is against 
assigning higher ratings, there is no question as to an 
effective date to be assigned, and no further notice is 
needed. Id. 



B. Law and Analysis

The appellant has currently been assigned a 50 percent 
disability rating prior to April 25, 2005, and a 70 percent 
disability rating for his PTSD from April 25, 2005, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
The appellant was also awarded a total disability evaluation 
based on individual unemployability effective from April 25, 
2005 on the basis of the assignment of the 70 percent rating 
for PTSD.  The appellant essentially contends that his PTSD 
is more disabling than currently evaluated and has appealed 
for a 100 percent schedular disability rating. See June 2004 
statement with the appellant's notice of disagreement.  In 
this regard, the appellant reports that such a rating is 
appropriate in light of symptoms that consist of intrusive 
thoughts, frequent distressing dreams, flashbacks, anhedonia, 
estrangement from others, detachment from others and 
restricted affect. See appellant's March 2004 statement.  In 
addition, the appellant reports experiencing PTSD symptoms 
such as severe sleep disturbance, irritability and anger 
outbursts, concentration and memory problems, 
hypercholesterolemia and exaggerated startle response. Id.  
Lastly, the Board observes that the appellant is currently 
unemployed; and he contends that his unemployment is the 
result of his PTSD. See appellant's June 2004 statement.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent evaluation is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); and the inability to establish and 
maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted under 
Diagnostic Code 9411 upon a showing of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The appellant has been assigned GAF scores ranging from 55 to 
30. See December 2003 and November 2004 letters from J.L., 
M.D. (GAF of 30); March 2004 VA examination report (GAF of 
51); VA medical records dated in July 2004 (GAF of 55) and 
October 2004 (GAF of 55); April 2005 VA examination report 
(GAF of 40).  GAF scores ranging from 60 to 51 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
and occupational functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 50 to 41 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep job).  Scores ranging from 40 to 31 
reflect some impairment in reality testing or communication 
(e.g. speech is at time illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
Lastly, scores ranging from 30 to 21 are indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g. sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or an inability to 
function in almost all areas (e.g. stays in bed all day; no 
job, home or friends).

        1.  Prior to April 25, 2005 

The first issue before the Board is whether the appellant was 
entitled to a disability rating in excess of 50 percent from 
December 2003, the effective date of the grant of service 
connection, until April 25, 2005, the date the assigned 
disability evaluation was increased to 70 percent.    
 
In this case, the Board observes that the appellant meets few 
of the sample schedular rating criteria listed for a 50 
percent disability rating.  Specifically, the appellant's 
medical records indicate that his affect has been described 
as restricted and constricted at times, although appropriate 
at others. See March 2004 VA examination report, p. 3; VA 
medical records dated in July 2004, November 2004 and 
February 2005. These records also indicate that the appellant 
experienced disturbances of motivation and mood consisting of 
both anxiety and depression (See March 2004 VA examination 
report, p. 3); and that he had difficulty in establishing 
effective work and social relationships to the extent that he 
isolated himself from others and appeared to experience 
problems with anger and irritability.  In addition, the 
appellant's insight was reported as only being fair. See VA 
medical records dated in October 2004.  However, although the 
appellant experienced the foregoing problems, his medical 
records also consistently report him as being alert, 
oriented, cooperative and neatly dressed. See March 2004 VA 
examination report, p. 3; February 2005 VA medical records.  
His speech was found to be clear and normal, without evidence 
of being circumstantial, circumlocutory, or stereotyped. See 
VA medical records dated in July 2004 (clear and 
understandable speech); October 2004 (normal speech); 
November 2004 (clear and understandable speech).  While the 
appellant was found to be anxious, there is no indication in 
the record that he experienced panic attacks, much less panic 
attacks that occurred more than once per week.  There is also 
no competent evidence reflecting that the appellant had any 
difficulty in terms of understanding complex commands or 
experienced impairment of either short-or long-term memory.  
In fact, the appellant's thought content was consistently 
described as being both logical and linear prior to April 
2005; his remote and recent memory were reported as being 
intact; and his insight and judgment were also found to be 
intact, adequate and fair to good. See March 2004 VA 
examination report, p. 3 (insight and judgment appeared 
intact and adequate); VA medical records dated in July 2004 
(logical and linear thought content with no delusions or 
references to hallucinations; fair to good insight and 
judgment); October 2004 (thoughts linear and judgment 
intact); November 2004 (appellant's memory intact; judgment 
and insight found to be good); and February 2005 (thought 
processes linear).  Lastly, the Board observes that there is 
also no indication that the appellant experienced impairment 
in terms of abstract thinking; and in fact, no loose 
association or flight of ideas was found on examination. See 
March 2004 VA examination report, p. 3.  

Even though the appellant clearly did not fulfill most of the 
sample schedular rating criteria for a 50 percent evaluation 
to be assigned, such was not necessary in this case.  As 
discussed above, the VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including symptoms not listed in the 
Diagnostic Code, in assigning a disability rating.  After 
evaluating all of the appellant's symptoms in this case, the 
RO determined based upon the evidence as a whole that the 
appellant was entitled to a 50 percent disability rating from 
the period from December 2003 to April 2005.  After reviewing 
the entire record, the Board agrees with the RO's 
determination and finds there is evidence that supports the 
assignment of such a rating.  

Specifically, the medical evidence indicates that the 
appellant reported experiencing nightmares, flashbacks and 
intrusive thoughts prior to April 2005. See March 2004 VA 
examination report, pgs. 1, 3.  While having flashbacks, the 
appellant also indicated that he experienced a heightened 
sense of awareness, an awareness that included visual and 
auditory hallucinations. Id.; appellant's March 2004 
statement.  Although no such active hallucinations were 
confirmed during the appellant's numerous mental status 
examinations, the Board finds that the subjective report of 
such phenomena can be considered in evaluating the 
appellant's claim. See e.g., February 2005 VA medical records 
(no visual hallucinations or auditory hallucinations found).  
In addition to the foregoing, the appellant reported 
experiencing increasing problems with impulse control in 
terms of being short-tempered; and was found to be anxious 
and easily startled. See March 2004 VA examination report.  
He was also noted to experience social isolation; and was 
found to have difficulty in establishing and maintaining 
effective work and social relationships. See July 2004 and 
October 2004 VA medical records (the appellant was described 
as having moderate problems with his social environment, 
moderate problems with his primary support group and moderate 
problems with occupational and financial issues). 

Lastly, the Board observes that the appellant was assigned 
GAF scores of 51 and 55 in March 2004, July 2004 and October 
2004, respectively.  As referenced above, GAF scores ranging 
from 60 to 51 reflect moderate symptoms or moderate 
difficulty in social and occupational functioning. These 
scores alone (without even considering the private medical 
records provided by J.L., M.D. in which the appellant was 
assigned a GAF score of 30, which will be discussed below), 
in conjunction with his symptoms of depression, sleep 
disturbances, nightmares, flashbacks, irritability, claims of 
hallucinations associated with flashbacks, moderate problems 
with social relationships and moderate problems with 
occupational relationships lead the Board to the conclusion 
that a 50 percent disability rating from December 2003 to 
April 2005 was appropriately assigned. 

The next issue that must be addressed by the Board is whether 
the appellant is entitled to a rating in excess of 50 percent 
for the period from December 2003 to April 25, 2005.  In 
answering this question, the Board finds that the remaining 
evidence illustrates that the appellant does not meet the 
schedular criteria for a 70 percent disability rating or 
higher during this period of time.  As set forth above, a 70 
percent disability rating is warranted for occupational and 
social impairment in which there are deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

A review of the record reveals that from December 2003 until 
April 2005, the appellant consistently denied experiencing 
suicidal ideation, although the Board observes that he did 
report a suicide attempt in the 1970s and indicated 
experiencing some passive thoughts of suicide on at least one 
occasion. VA medical records dated in July 2004, October 2004 
and November 2004; March 2004 VA examination report, p. 1.  
The appellant did not assert and has not been found to 
experience obsessional rituals or any type of rituals that 
interfered with his routine activities. His speech was found 
to be appropriate and spontaneous, rather than intermittently 
illogical, obscure, or irrelevant.  Although the appellant 
was noted to have an anxious or depressed mood, his medical 
records did not reveal that he experienced panic attacks, 
much less attacks that would be considered nearly continuous 
or that affected his ability to function independently, 
appropriately and effectively.  The Board also observes that 
although the appellant reported experiencing ongoing problems 
with his temper and irritability, the record does not contain 
any evidence indicating that he was unable to control these 
emotions. See March 2004 VA examination report, p. 1; March 
2004 statement from the appellant.  

In addition to the foregoing, there is no competent evidence 
of record indicating that the appellant had spatial 
disorientation.  In regards to hygiene, the appellant's 
medical records consistently reveal him to be alert, 
cooperative and neatly dressed and groomed.  See March 2004 
VA examination report; July 2004 VA medical records.  Lastly, 
while there is evidence indicative of the appellant's 
difficulty in establishing and maintaining effective 
relationships (such as his report that he was not close to 
his children from his first marriage and that he had few 
friends), this evidence does not illustrate an inability to 
establish and maintain effective relationships.  Rather, the 
record shows that the appellant and his spouse have been 
married for approximately 20 years and that they have been 
together for much longer. See January 2004 statement from the 
appellant's wife.  In regards to other relationships with his 
family, the appellant reported that he is one of nine 
children; and he maintained a good relationship with his 
eight siblings. See March 2004 VA examination report, pgs. 1, 
3; July 2004 VA medical records (appellant reported being the 
oldest child of 5 brothers and 3 sisters; reported a good 
relationship).  
As to employment, the record reveals that the appellant had 
been employed for over 20 years with the same employer, until 
he was laid off in approximately 2001 or 2002. See July 2004 
VA medical records.  Thereafter, the appellant worked for 
another employer for approximately one year, at which time he 
was released due to the downsizing of workforce. See December 
2004 response to request for employment information.  
Subsequent to that time, the appellant was unemployed; and 
his employment problems were found to be moderate in 
severity. See July 2004 VA medical records. 

Thus, even though the record reflects that the appellant 
exhibited some of the symptomatology that generally falls 
within the criteria for a 70 percent disability rating prior 
to April 25, 2005 (i.e., experiencing difficulty in adapting 
to stressful circumstances and having difficulty in 
establishing and maintaining relationships), these are only 
two criteria among many listed and unlisted criteria to be 
considered.  While the appellant's other PTSD symptomatology 
consists of such things as restricted affect, depressed and 
anxious mood, intrusive thoughts, sleep impairment, social 
isolation, flashbacks, irritability, exaggerated startle 
response and difficulty in establishing work and social 
relationships, these factors were taken into consideration 
and weighed heavily in the assignment of the appellant's 50 
percent disability rating.  Thus, while viewing the 
appellant's overall symptomatology, the Board is of the 
opinion that the appellant's disability rating of 50 percent 
more nearly approximates the symptomatology he experienced 
prior to April 25, 2005.  As such, a rating in excess of 50 
percent during this time frame is denied.  

In making this decision, the Board acknowledges it 
consideration of private medical records contained in the 
claims file that reflect the assignment of a 30 GAF score in 
December 2003 and November 2004. See letters from J.L., M.D. 
dated in December 2003 and November 2004.  In this regard, 
the Board observes that the appellant was originally 
evaluated by J.L., M.D. in December 2003.  During this 
evaluation, the appellant reported experiencing PTSD symptoms 
that included daily intrusive thoughts, frequent distressing 
dreams, frequent flashbacks, anhedonia, estrangement and 
detachment from others, severe sleep disturbances, 
irritability/anger outbursts, concentration and memory 
problems, hypercholesterolemia and exaggerated startle 
response.  In addition, the appellant told Dr. L. that he 
isolated himself from others and was constantly irritable.  
He reported intermittent depressive symptoms that included 
depressed mood, appetite changes, crying spells and thoughts 
of death or suicide.  He also reported frequent auditory and 
visual illusions and hallucinations.  After performing a 
mental status examination upon the appellant, Dr. L. opined 
that the appellant had chronic, severe PTSD and assigned a 
GAF score of 30.  He also reported that he considered the 
appellant to be permanently and totally disabled, as well as 
unemployable. 

The appellant has argued that Dr. L.'s medical opinion should 
be accorded more probative weight than the VA medical records 
and March 2004 examination report discussed above.  However, 
the Board finds the medical opinion of Dr. L. to be less 
persuasive than the other medical evidence contained in the 
claims file in light of the contradictions between the mental 
status examination evidence noted in Dr. L.'s records and the 
ultimate conclusions formulated by Dr. L. based upon that 
evidence.  Specifically, the Board observes that the 
appellant's December 2003 mental status examination revealed 
that he was pleasant and cooperative, with a reported 
depressed and anxious mood.  The appellant's affect was found 
to be restricted, but not flattened; and his attention, 
judgment and insight were reported to be fair.  The 
appellant's thought processes were found to be linear; and no 
current hallucinations or delusions were noted by Dr. L.  In 
addition, Dr. L. reported that the appellant did not have any 
current suicidal or homicidal ideations.  

Despite the fact that Dr. L. noted in his report that the 
appellant was married at the time of the December 2003 
examination and had been married to his spouse for 
approximately 16 years, he opined that the appellant was 
unable to sustain social relationships because of his PTSD. 
Id., p. 2 (emphasis added).  In addition, Dr. L. opined that 
the appellant was unable to sustain work relationships, even 
though the appellant had a long previous history of working 
for the same employer for 20 years and with another employer 
for over a year until his position was downsized. Id.  
Additionally, the Board observes the fact that Dr. L. found 
that even though the appellant (1) did not have any active 
delusions or hallucinations, (2) did not have serious 
impairment in terms of either communication or judgment, and 
(3) clearly had the ability to function in terms of caring 
for himself and others (to include his spouse and child), he 
assigned the appellant a GAF score of 30, a score reserved as 
an indicator of behavior which is considered to be either 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or is 
otherwise assigned as an indicator or reflection of an 
inability to function in almost all areas of life.  

In addition, while subsequent treatment records from Dr. L. 
reflect that the appellant continued to have a restricted 
affect with a depressed and anxious mood, they also show that 
he continued to be cooperative; had a normal appearance in 
terms of dress; his speech continued to be normal; and his 
thought process remained linear.  Dr. L. continued to report 
that the appellant did not have hallucinations or delusions; 
nor was there evidence of suicidal or homicidal ideation.  
The appellant's cognition remained grossly intact; and his 
judgment and insight continued to be reported as fair, even 
with an increase in life stressors. See private medical 
records dated in January 2004, July 2004, September 2004 and 
November 2004.  

Thus, although Dr. L. continued to diagnose the appellant 
with chronic, severe PTSD with a GAF score of 30 as of 
November 2004, the Board finds his assessment to be 
questionable in light of the clear inconsistencies between 
Dr. L.'s conclusions and the evidence gathered from the 
appellant's mental status examinations (conducted by both Dr. 
L. himself and by VA medical staff). See also February 2005 
VA medical records (the appellant's PTSD was reported to be 
stabilizing).  Therefore, the Board finds the VA medical 
evidence of record to be more probative than the evidence 
provided by Dr. L., even though the appellant considers Dr. 
L. to be his treating psychiatrist. See June 2004 and 
November 2004 statements from the appellant.  Based upon this 
evidence, the Board is of the opinion that the appellant's 
disability rating of 50 percent more nearly approximates the 
symptomatology he experienced prior to April 25, 2005.  As 
such, a rating in excess of 50 percent during this time frame 
is denied.  

2.	From April 25, 2005 

The next issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 70 percent for 
the period from April 25, 2005 to the present. 
Evidence dated in April 2005 indicates that the appellant's 
PTSD intensified in terms of sleep problems, increased 
nightmares, increased depression, increased irritability and 
increased isolation such that a 70 percent disability rating 
was determined to be applicable. See June 2005 Supplemental 
Statement of the Case.  While the Board acknowledges that the 
appellant's overall symptomatology appears to have worsened 
in April 2005, the Board finds that it did not increase to 
such a degree that a rating in excess of 70 percent is 
warranted.  

As noted above, a 70 percent disability rating is warranted 
for occupational and social impairment that occurs with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In regards to these 
criteria, a review of the appellant's April 2005 VA 
examination report indicates that the appellant reported 
experiencing an increase in irritability and temperament and 
that he had become more isolated than before. April 2005 VA 
examination report, pgs. 1-2.  Although the appellant was 
reported as pleasant, cooperative, polite, oriented and 
alert, his affect was noted to be depressed and very anxious. 
Id.  In addition, his insight was found to be poor even 
though his judgment was reported to be good. Id.  

In regards to the sample rating criteria indicative of a 70 
percent disability rating, the Board observes that the 
appellant was found not to be suicidal or homicidal.  The 
examiner did not reference any obsessional rituals that 
interfered with the appellant's routine activities, nor did 
he report that the appellant experienced near-continuous 
panic or depression that affected his ability to function 
independently, appropriately and effectively.  In fact, the 
examiner provided the opinion that the appellant was able to 
handle his financial benefits in his own best interest. Id., 
pgs. 2, 3. The report contained no references to spatial 
disorientation.  In regards to the appellant's appearance, 
the examiner described him as neatly groomed and dressed with 
normal behavior.  The appellant's speech was noted to be 
spontaneous and logical, without pressure, flight of ideas or 
loose associations.  In addition, his thought content was 
found to be normal in that he did not have hallucinations, 
delusions, paranoia or ideas of reference. Id.  

In regards to subjective symptomatology, the appellant 
reported feeling worthless, hopeless and useless. See April 
2005 VA examination report, p. 2.  He indicated that he 
experienced increased nightmares and intrusive memories. Id.  
In terms his activities of daily living, the appellant 
reported that he isolated himself in his home and had a 
tendency to start projects that he did not complete. Id.  
Even though the appellant continued to attend group therapy 
and take medication for his PTSD, he reported an increase in 
his symptomatology such that it began to affect his 
relationship with his spouse. Id., p.1 ("[The appellant] 
said that he and his wife are about to separate because he is 
having so many problems").  Based upon this reported 
symptomatology and evidence obtained from the appellant's 
mental status examination, the April 2005 VA examiner 
assessed the appellant with PTSD and assigned a GAF score of 
40, a score reflective of major impairment in several areas, 
such as work or school, family relations judgment, thinking 
or mood.  The RO increased the appellant's disability rating 
from 50 percent to 70 percent after considering these 
examination findings; and the Board agrees that this increase 
was appropriate in light of the appellant's worsening 
subjective symptoms and his April 2005 GAF score.   
 
However, after evaluating the entire record, the Board finds 
that the appellant's overall symptomatology does not reflect 
that of a 100 percent schedular disability rating in that his 
symptomatology does not illustrate that the appellant 
experiences total occupational and social impairment.  In 
this regard, the Board observes that the appellant has 
consistently denied experiencing suicidal ideation; and the 
evidence certainly does not show that the appellant has 
exhibited grossly inappropriate behavior or presented a 
persistent danger to himself or others. See November 2004 
private medical records from Dr. L. (no suicidal or homicidal 
ideation); November 2004 VA medical records (appellant denied 
suicidal ideation, plan or intent and was determined to be a 
low risk of imminent harm to himself or others); April 2005 
VA examination report, p. 2 (appellant was not homicidal or 
suicidal).   

There is no competent evidence indicating that the appellant 
experiences gross impairment in thought processes or 
communication; persistent delusions or hallucinations.  While 
the appellant has reported in the past that he has 
experienced flashbacks with visual and auditory 
hallucinations, his medical examiners have consistently 
indicated that the appellant does not suffer from delusions 
or hallucinations. See March 2004 VA examination report, pgs. 
1, 3; appellant's March 2004 statement; February 2005 VA 
medical records (no visual hallucinations or auditory 
hallucinations found); April 2005 VA examination report, p. 2 
(mental status examination found no hallucinations, 
delusions, paranoia or ideas of reference).  The appellant 
has not been shown to have the intermittent inability to 
perform activities of daily living; or that he experiences 
disorientation to time or place.  In addition, every medical 
examiner who has evaluated the appellant has noted that his 
memory and judgment are intact.  Notably, during his most 
recent VA examination, the appellant was able to correctly 
report his date of birth, social security number and address; 
and his fund of information was determined to be good. April 
2005 VA examination report.  The appellant's ability to relay 
this information is an indication that he does not have the 
type of memory loss for which a 100 percent evaluation would 
be warranted.  Thus, the evidence of record does not indicate 
that a 100 percent disability rating is warranted in this 
case at this time.  Nonetheless, should the appellant's 
disability picture change in the future, he may submit 
additional evidence which may qualify him for the assignment 
of a higher schedular rating. See 38 C.F.R. § 4.1.  

3.  Consideration of an Extraschedular Evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his PTSD has 
necessitated frequent periods of hospitalization.  While the 
appellant has asserted that his PTSD results in marked 
interference with his employability, the Board finds that any 
employment impairment experienced by the appellant as a 
result of his PTSD has already been contemplated by the 
applicable schedular criteria under Diagnostic Code 9411. See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Regardless, the Board observes 
that as a result of the appellant's increased rating to 70 
percent, the appellant has also recently been granted a total 
rating based on individual unemployability due to service-
connected disability. See May 2005 rating decision.  
Therefore, the Board finds that the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) for marked 
interference with employability is not warranted in this 
case. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

C.   Conclusion 

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the assignment of an increased rating for the 
appellant's service-connected PTSD, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

An initial evaluation in excess of 50 percent for the period 
prior to April 25, 2005 for post-traumatic stress disorder is 
denied.

An initial evaluation in excess of 70 percent for the period 
from April 25, 2005 for post-traumatic stress disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


